Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed on 04/26/2022 has been entered. Claims is presented for examination by the examiner.2-17 and 19-20 and 25-28 are now pending in the application. Claims 17, 19 and 20 have been amended, and claims 18 and 21-24 have been canceled by the Applicant. Claims 2-16 were previously withdrawn. 

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on continuation of 15738110, filed 12/19/2017 which is a national stage entry of PCT/US2016/041348 , International Filing Date: 07/07/2016, that priority from Provisional Application 62269721, filed 12/18/2015, from Provisional Application 62238609, filed 10/07/2015, and from Provisional Application 62191182, filed 07/10/2015.
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
However, to overcome a prior art rejection, applicant(s) must submit a translation of the foreign priority papers in order to perfect the claimed foreign priority because said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17, 19-20, 25-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al. (hereafter Friedman, of record, see IDS dated 02/04/2020) US 20120033287 A1 in view of Vikor et al. (hereafter Vikor, of record, see IDS dated 02/04/2020) US2015/0345206, and further  in view of Widjaja et al. (hereafter Widjaja, of record, see IDS dated 02/04/2020) US 20110013254 A1. 
In regard to independent claim 17, 19 and 20, Freedman teaches (see e.g. Figs. 1-6) a method of fabricating an electrochromic insulated glass unit (IGU) (e.g. method of fabricating window IGU(s) with substrates, panes with Electrochromic (EC) device thereon, abstract, paragraphs [04-10, 26-28, 32-33,62-65], see Figs. 1-2, 4-6), the method comprising: 
(a) assembling the IGU from a first lite, a second lite, and an electrochromic device disposed (i.e. assembling IGU from glass panes with electrochromic EC device 210 or 220, e.g. transparent substrates, 205, 215 or e.g. 405, 415, 435, paragraphs [04-06, 26-29, 32-33,36-39, 50, 55-57, 62-65], e.g. as in one embodiment with architectural glass, see Figs. 1-2, 4-6, paragraphs [33, 37, 45-48, 50-51, 55, 62-63] with reference to Table), the first lite comprising surfaces S1 and S2 disposed on opposite sides of the first lite, and the second lite comprising surfaces S3 and S4 disposed on opposite sides of the second lite (as outer s1 and inner s2 (with EC 210) side of e.g. 205 substrate, and outer s3 (with EC 220) and inner s4 side of substrate 215, as depicted in Figs 1-2, note surfaces 1-4 as in Fig. 1 are here denoted as s1-s4, and note that outer/inner is with respect to the outside or inside environments as in Fig.2, see paragraphs [32-33,36-39, 50, 62-65]), wherein the IGU is configured such that S1 is outboard of S2, S2 is outboard of S3, and S3 is outboard of S4 (i.e. as s1 is outboard of s2 on 205, s2 is outboard of s3 and s3 is outboard of s4 on 215, as depicted in Figs 1-2, paragraphs [32-33,36-39, 62-65]) and the electrochromic device is disposed on S2, S3 or S4 (as IGU has glass panes with electrochromic EC device 210 or 220 on inner s2 (with EC 210) side of e.g. 205 substrate, and outer s3 (with EC 220), and/or inner s4 side of substrate 215, as depicted in Figs 1-2, paragraphs [32-33,36-39, 50, 62-65]); and 3Attorney Docket No: VIEWPO79C1 Serial No.: 16/781,564 Preliminary Amendment 
prior to or subsequent to assembling the IGU forming a pattern in or on S1 of the first lite (i.e. as e.g. as at least one of the substrates e.g. 205, 405, 415, already further includes formed UV reflective (or absorbing) layer on any of the s1-s4 i.e. 1-4 surfaces of substrates e.g.  205, or 405, 415, see paragraphs [32-33, 54-55, 57, 60, 62-63], e.g. having some reflective UV pattern). 
But Friedman is silent that the pattern (e.g. UV layer) is by etching, specifically regarding claims 19 and 20 as laser etching or plasma etching,  and that the pattern being specifically configured to deter birds from impacting the IGU (note Friedman teaches that the window include e.g. UV reflective (or absorptive) layer on any of the s1-s4, i.e. 1-4 surfaces of the two substrates, as depicted in Fig. 1 and applied to Figs. 2,4, see paragraphs [32-33, 54, 57,60], having some pattern features as above, and further that the window unit (IGU) is designed with desirable configuration where electrochromic device(s) that are protected from the outside environment, see e.g. paragraph [36]).
However, Vikor teaches in the same field of invention of insulated glass (IG) window units which have patterned UV reflecting film coating 150 on the window, and that are designed to prevent or reduce bird collisions with such window units, (see Figs. 1-6, Title, Abstract, paragraphs [01,08-09, 18-23]) and thus teaches forming a pattern in or on S1 of the first lite (as forming film/coating 150 thus also formed as film, with/on outside/outboard side of glass substrate/lite 1, of the window with two substrates 1 and 30, see paragraphs [01,08-09, 18-23, 28-30], as depicted in e.g. Fig. 1, also Figs. 2-5, as patterns of UV reflecting coating 150  e.g., in the shape of a grid or in substantially parallel or non-parallel stripes interspersed with spaces and parts with bare substrate 1, on the surface of substrate 1 as shown in FIG. 1, paragraphs [08-09, 18,21-22, 31], and thus providing the insulating glass (IG) window unit that is designed to prevent and reduce bird collisions therewith, paragraphs [01,08-09, 17-18, 21]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the patterned UV reflecting coating, according to teachings of Vikor to the UV layer of the widow (IGU) unit of Friedman in order to provide such insulating glass (IG) window unit also with patterned UV reflecting coating designed to prevent and reduce bird collisions therewith (see Vikor, paragraphs [01,08-09, 17-18, 21]) and thus providing further protection from the outside environment (as also suggested by Friedman).
Widjaja further teaches in the same field of invention of light weight electrochromic  stack (and including layer patterning see e.g. Figs. 1, 3, 5, Abstract, paragraphs [12-24, 34-48, 57-68, 70]) and further teaches that material removal is by etching such as laser etching or plasma etching (i.e. layer patterning as known subtractive method can be used where from an already deposited layer material is removed through etching layer of the stack e.g. 315, 615 including patterned outboard optical layer e.g. 624, and specifically by plasma etching, and selective laser ablation, abstract, paragraphs [45-48, 57-68, 70], allowing that through such patterned layer in the device  interference effects are smeared out and a more neutral color of the device is obtained, see e.g. Abstract, paragraphs [29, 32, 11]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply and specify material removal patterning by etching such as laser etching or plasma etching as disclosed by Widjaja for the patterned UV reflective coating of Friedman and Vikor IGU,  since patterning layer in the device allows the interference effects to be smeared out and provides a more neutral color of the device, see e.g. Abstract, paragraphs [29, 32, 11]).
Regarding claim 25, The Friedman-Vikor-Widjaja combination teaches the invention as set forth above and Friedman further teaches that the electrochromic device is disposed on the first lite (e.g. as transparent substrate 205 with EC device 210, see Figs. 1-2, paragraphs [33, 37, 45-48, 50-51, 55, 62-63]).  
Regarding claim 26, The Friedman-Vikor-Widjaja combination teaches the invention as set forth above and Friedman further teaches that the electrochromic device is disposed on the second lite (e.g. as transparent substrate 2215 with EC device 220, see Figs. 1-2, paragraphs [33, 37, 45-48, 50-51, 55, 62-63]).  
Regarding claim 28, The Friedman-Vikor-Widjaja combination teaches the invention as set forth above and further teaches that the pattern  (i.e. as UV layer, paragraphs [32-33, 54, 57,60], and modification with features of pattern UV reflecting coating 150 per combination with Vikor, Fig. 1, paragraphs [18,21-22, 31]) comprises a first pattern feature and a second pattern feature (i.e. as patterns on s1, 1 surface include first feature patterns of UV coating 150 that reflect at least 40 % or more in UV and at least 10% more than in visible region, and pattern features of  regions of s1 without the 150 reflective stripes  features i.e. without the UV reflecting features, paragraphs [08-09, 18,21-22]), the first pattern feature having at least one optical property that is different from that of the second pattern feature at wavelengths between about 300-400 nm (i.e. as explained above, space features between patterns of 150 UV reflectance layer, e.g. just glass substrate 1 without 150 pattern, Vikor paragraphs [08-09, 18,21-22], vs. patterns of UV reflecting coating 150 e.g., in the shape of a grid or in substantially parallel or non-parallel stripes interspersed with spaces and parts with bare substrate 1, on the surface of substrate 1 as shown in Vikor, FIG. 1, interspersed with paragraphs [08-09, 18,21-22, 31]). 


Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al. (hereafter Friedman, of record) US 20120033287 A1 in view of Vikor et al. (hereafter Vikor, of record) US2015/0345206, in view of Widjaja et al. (hereafter Widjaja, of record, see IDS dated 02/04/2020) US 20110013254 A1, and further in view of  Klem (of record, see IDS dated 02/04/2020) US 20120113519 A1.
Regarding claim 27, The Friedman-Vikor-Widjaja combination teaches the invention as set forth above and further teaches that the pattern comprises pattern features (i.e. as UV layer, paragraphs [32-33, 54, 57,60], and modification with features of pattern UV reflecting coating 150 per combination with Vikor and with Widjaja, Fig. 1, paragraphs [18,21-22, 31]), but is silent about features having a height of about 2 inches or less and/or a width of about 4 inches or less.  
However, Klem teaches in the same field of invention of a method and apparatus for preventing birds from colliding with or striking flat clear and tinted glass and plastic surfaces (as window panes of glass or plastic having a pattern features of cots, vertical lines, horizontal lines or a lattice/grid pattern on a surface being visible to the avian eye preventing birds from striking or colliding with the window pane and also having optical characteristics of a minimum of 20% ultraviolet reflection separated by ultraviolet absorption, see Figs. 1-6, Title, Abstract, paragraphs [02-04, 15-16, 21-22]) and further teaches that features having a height of about 2 inches or less and/or a width of about 4 inches or less. (i.e. as e.g. thickens of horizontal lines of 0.125-1”, and e.g. thickness of vertical lines 0.125-1”, and/or as vertical and horizontal pacing/grid dimension is 0.125 to 4” inches, and 0.125 inch to 3.125 inches, as birds can effectively detect and avoid such patterns covering the entire glass or plastic surface, where the patterns have ultraviolet reflective elements, also reflecting in the range of 300 to less than 400 nanometers wavelength, see Klem, paragraphs [03, 21-24, 26-28]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt and apply the dimensional characteristic features of the UV reflecting elements of the lattice/grid pattern according to teachings of Klem for the dimensions of features of pattern UV reflecting coating (150) of Friedman and Vikor in order to enable birds to effectively detect and avoid such patterns covering the glass (or plastic) surface, with so dimensioned pattern of ultraviolet reflective elements, (see Klem, paragraphs [03, 21-24, 26-28]).



Response to Arguments

Applicant's arguments filed in the Remarks date 04/26/2022 with respect to independent claim 1 have been fully considered but they are not persuasive. Specifically, Applicant argues on page 5-6 that the cited prior art of Friedman alone or in combination with Vikor or Widjaja does not disclose new features of independent claim 1, as (1) “etching a pattern in or on S1 of the first lite, wherein the pattern being configured to deter birds from impacting the IGU” because Friedman and Vikor are silent about etching outboard surface S1 , while Widjaja allegedly only teaches etching layer of electrochromic stack. The Examiner respectfully disagrees. With respect to the above issue, as presented in the Rejection above, the cited prior art of Friedman in combination with Vikor and Widjaja teaches and renders obvious all limitation of amended claim 17, 
Freedman teaches (see e.g. Figs. 1-6) a method of fabricating an electrochromic insulated glass unit (IGU) (e.g. method of fabricating window IGU(s) with substrates, panes with Electrochromic (EC) device thereon, abstract, paragraphs [04-10, 26-28, 32-33,62-65], see Figs. 1-2, 4-6), the method comprising: 
(a) assembling the IGU from a first lite, a second lite, and an electrochromic device disposed (i.e. assembling IGU from glass panes with electrochromic EC device 210 or 220, e.g. transparent substrates, 205, 215 or e.g. 405, 415, 435, paragraphs [04-06, 26-29, 32-33,36-39, 50, 55-57, 62-65], e.g. as in one embodiment with architectural glass, see Figs. 1-2, 4-6, paragraphs [33, 37, 45-48, 50-51, 55, 62-63] with reference to Table), the first lite comprising surfaces S1 and S2 disposed on opposite sides of the first lite, and the second lite comprising surfaces S3 and S4 disposed on opposite sides of the second lite (as outer s1 and inner s2 (with EC 210) side of e.g. 205 substrate, and outer s3 (with EC 220) and inner s4 side of substrate 215, as depicted in Figs 1-2, note surfaces 1-4 as in Fig. 1 are here denoted as s1-s4, and note that outer/inner is with respect to the outside or inside environments as in Fig.2, see paragraphs [32-33,36-39, 50, 62-65]), wherein the IGU is configured such that S1 is outboard of S2, S2 is outboard of S3, and S3 is outboard of S4 (i.e. as s1 is outboard of s2 on 205, s2 is outboard of s3 and s3 is outboard of s4 on 215, as depicted in Figs 1-2, paragraphs [32-33,36-39, 62-65]) and the electrochromic device is disposed on S2, S3 or S4 (as IGU has glass panes with electrochromic EC device 210 or 220 on inner s2 (with EC 210) side of e.g. 205 substrate, and outer s3 (with EC 220), and/or inner s4 side of substrate 215, as depicted in Figs 1-2, paragraphs [32-33,36-39, 50, 62-65]); and 3Attorney Docket No: VIEWPO79C1 Serial No.: 16/781,564 Preliminary Amendment 
prior to or subsequent to assembling the IGU forming a pattern in or on S1 of the first lite (i.e. as e.g. as at least one of the substrates e.g. 205, 405, 415, already further includes formed UV reflective (or absorbing) layer on any of the s1-s4 i.e. 1-4 surfaces of substrates e.g.  205, or 405, 415, see paragraphs [32-33, 54-55, 57, 60, 62-63], e.g. having some reflective UV pattern). 
As noted Friedman is silent that the pattern (e.g. UV layer) is by etching, specifically regarding claims 19 and 20 as laser etching or plasma etching,  and that the pattern being specifically configured to deter birds from impacting the IGU (note Friedman teaches that the window include e.g. UV reflective (or absorptive) layer on any of the s1-s4, i.e. 1-4 surfaces of the two substrates, as depicted in Fig. 1 and applied to Figs. 2,4, see paragraphs [32-33, 54, 57,60], having some pattern features as above, and further that the window unit (IGU) is designed with desirable configuration where electrochromic device(s) that are protected from the outside environment, see e.g. paragraph [36]).
However, Vikor teaches in the same field of invention of insulated glass (IG) window units which have patterned UV reflecting film coating 150 on the window, and that are designed to prevent or reduce bird collisions with such window units, (see Figs. 1-6, Title, Abstract, paragraphs [01,08-09, 18-23]) and thus teaches forming a pattern in or on S1 of the first lite (as forming film/coating 150 thus also formed as film, with/on outside/outboard side of glass substrate/lite 1, of the window with two substrates 1 and 30, see paragraphs [01,08-09, 18-23, 28-30], as depicted in e.g. Fig. 1, also Figs. 2-5, as patterns of UV reflecting coating 150  e.g., in the shape of a grid or in substantially parallel or non-parallel stripes interspersed with spaces and parts with bare substrate 1, on the surface of substrate 1 as shown in FIG. 1, paragraphs [08-09, 18,21-22, 31], and thus providing the insulating glass (IG) window unit that is designed to prevent and reduce bird collisions therewith, paragraphs [01,08-09, 17-18, 21]). Thus it was noted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the patterned UV reflecting coating, according to teachings of Vikor to the UV layer of the widow (IGU) unit of Friedman in order to provide such insulating glass (IG) window unit also with patterned UV reflecting coating designed to prevent and reduce bird collisions therewith (see Vikor, paragraphs [01,08-09, 17-18, 21]) and thus providing further protection from the outside environment (as also suggested by Friedman).
Widjaja further teaches in the same field of invention of light weight electrochromic  stack (and including layer patterning see e.g. Figs. 1, 3, 5, Abstract, paragraphs [12-24, 34-48, 57-68, 70]) and further teaches that material removal is by etching such as laser etching or plasma etching (i.e. layer patterning as known subtractive method can be used where from an already deposited layer material is removed through etching layer of the stack e.g. 315, 615 including patterned outboard optical layer e.g. 624, and specifically by plasma etching, and selective laser ablation, abstract, paragraphs [45-48, 57-68, 70], allowing that through such patterned layer in the device  interference effects are smeared out and a more neutral color of the device is obtained, see e.g. Abstract, paragraphs [29, 32, 11]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply and specify material removal patterning by etching such as laser etching or plasma etching as disclosed by Widjaja for the patterned UV reflective coating of Friedman and Vikor IGU,  since patterning layer in the device allows the interference effects to be smeared out and provides a more neutral color of the device, see e.g. Abstract, paragraphs [29, 32, 11]).

Specifically, Friedman teaches (a) assembling the IGU from a first lite, a second lite, and an electrochromic device disposed (i.e. assembling IGU from glass panes with electrochromic EC device 210 or 220, e.g. transparent substrates, 205, 215 or e.g. 405, 415, 435, paragraphs [04-06, 26-29, 32-33,36-39, 50, 55-57, 62-65], e.g. as in one embodiment with architectural glass, see Figs. 1-2, 4-6, paragraphs [33, 37, 45-48, 50-51, 55, 62-63] with reference to Table), the first lite comprising surfaces S1 and S2 disposed on opposite sides of the first lite, and the second lite comprising surfaces S3 and S4 disposed on opposite sides of the second lite (as outer s1 and inner s2 (with EC 210) side of e.g. 205 substrate, and outer s3 (with EC 220) and inner s4 side of substrate 215, as depicted in Figs 1-2, note surfaces 1-4 as in Fig. 1 are here denoted as s1-s4, and note that outer/inner is with respect to the outside or inside environments as in Fig.2, see paragraphs [32-33,36-39, 50, 62-65]), wherein the IGU is configured such that S1 is outboard of S2, S2 is outboard of S3, and S3 is outboard of S4 (i.e. as s1 is outboard of s2 on 205, s2 is outboard of s3 and s3 is outboard of s4 on 215, as depicted in Figs 1-2, paragraphs [32-33,36-39, 62-65]) and the electrochromic device is disposed on S2, S3 or S4 (as IGU has glass panes with electrochromic EC device 210 or 220 on inner s2 (with EC 210) side of e.g. 205 substrate, and outer s3 (with EC 220), and/or inner s4 side of substrate 215, as depicted in Figs 1-2, paragraphs [32-33,36-39, 50, 62-65]); and that3Attorney Docket No: VIEWPO79C1 Serial No.: 16/781,564 Preliminary Amendmentprior to or subsequent to assembling the IGU forming a pattern in or on S1 of the first lite, i.e. as e.g. as at least one of the substrates e.g. 205, 405, 415, already further includes formed UV reflective (or absorbing) layer on any of the s1-s4 i.e. 1-4 surfaces of substrates e.g.  205, or 405, 415, see paragraphs [32-33, 54-55, 57, 60, 62-63], e.g. having some reflective UV pattern, which is formed on outboard surface.  Friedman in combination with Vikor specifies the functionality as Vikor teaches in the same field of invention of insulated glass (IG) window units which have patterned UV reflecting film coating 150 on the window, and that are designed to prevent or reduce bird collisions with such window units, (see Figs. 1-6, Title, Abstract, paragraphs [01,08-09, 18-23]) and thus teaches forming a pattern in or on S1 of the first lite (as forming film/coating 150 thus also formed as film, with/on outside/outboard side of glass substrate/lite 1, of the window with two substrates 1 and 30, see paragraphs [01,08-09, 18-23, 28-30], as depicted in e.g. Fig. 1, also Figs. 2-5, as patterns of UV reflecting coating 150  e.g., in the shape of a grid or in substantially parallel or non-parallel stripes interspersed with spaces and parts with bare substrate 1, on the surface of substrate 1 as shown in FIG. 1, paragraphs [08-09, 18,21-22, 31], and thus providing the insulating glass (IG) window unit that is designed to prevent and reduce bird collisions therewith, paragraphs [01,08-09, 17-18, 21]). Thus it was noted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the patterned UV reflecting coating, according to teachings of Vikor to the UV layer of the widow (IGU) unit of Friedman in order to provide such insulating glass (IG) window unit also with patterned UV reflecting coating designed to prevent and reduce bird collisions therewith (see Vikor, paragraphs [01,08-09, 17-18, 21]) and thus providing further protection from the outside environment (as also suggested by Friedman). Nonetheless, Friedman and Vikor do not specify particular method for forming the outboard UV pattern for deterring bird collisions, by etching. Hence Widjaja was relied upon as Widjaja teaches in the same field of invention of light weight electrochromic stack, and including layer patterning ( see e.g. Figs. 1, 3, 5, Abstract, paragraphs [12-24, 34-48, 57-68, 70]) and further teaches that material removal is by etching such as laser etching or plasma etching, i.e. layer patterning as known subtractive method can be used where from an already deposited layer material is removed through etching any layer of the stack e.g. 315, 615 including patterned outboard optical layer e.g. 624, and also specifically by plasma etching, and selective laser ablation, abstract, paragraphs [45-48, 57-68, 70], allowing that through such patterned layer in the device  interference effects are smeared out and a more neutral color of the device is obtained, see e.g. Abstract, paragraphs [29, 32, 11]). As noted, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply and specify material removal patterning by etching such as laser etching or plasma etching as disclosed by Widjaja for the patterned UV reflective coating of Friedman and Vikor IGU,  since patterning layer in the device allows the interference effects to be smeared out and provides a more neutral color of the device, see e.g. Abstract, paragraphs [29, 32, 11]). 
Therefore Friedman teaches most of the limitations of claim 17 and in combination with cited prior art of Vikor and Widjaja teaches and renders obvious all limitations of claim 17. 
Applicant’s arguments of the unworkability of the combination, due to some teachings of Widjaja reference, appear to be based on a literal application of the actual structure of Widjaja electrochromic mirror stack,  to the actual structure of Friedman multipane electrochromic windows.  However, that is not the proper standard for the analysis required under 35 USC 103(a).  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Keller at 881, goes on to revisit the long history of the U.S. Court of Customs and Patent Appeals (CCPA) regarding the nature of suggestion established by the combined teachings of the references rather than the actual results of a physical, bodily incorporation:
To justify combining reference teachings in support of a rejection it is not necessary that a device shown in one reference can be physically inserted into the device shown in the other. In re Griver, 53 CCPA 815, 354, F.2d 377, 148 USPQ 197 (1966); In re Billingsley, 47 CCPA 1108, 279 F.2d 689, 126 USPQ 370 (1960). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. In re Wood, 599 F.2d 1032, 202 USPQ 171 (CCPA 1979); In re Passal, 57 CCPA 1151, 426 F.2d 828, 165 USPQ 720 (1970); In re Richman, 57 CCPA 1060, 424 F.2d 1388, 165 USPQ 509 (1970); In re Rosselet, 52 CCPA 1533, 347 F.2d 847, 146 USPQ 183 (1965).

The structure taught in the combined teachings of the references, as set forth above, is a proper combination.  Because the structure of the combined system is the same as that claimed, it must inherently perform the same function of having etched patterned outboard surface that serves as bird collisions deterrent.  See MPEP § 2112.01.  Specifically, Widjaja reference was not relied upon for incorporating any structural components, but for teaching that layers of EC stack such as patterned outboard optical layer can be pattered by etching. The patterned outboard glass lite of the EC window IGU was already present in Friedman and modified for specific function of deterring bird collisions with Vikor. The combination above thus discloses that this structural element which is patterned, can be patterned by etching. The Applicants argument appears not to be commensurate with the rejection of record. 
	Moreover, in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Lastly, regarding the above issue (1) it is noted that "[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting  In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))." MPEP §2123.  
No additional substantial arguments were presented after page 6 of the Remarks. 

	

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIN PICHLER/            Primary Examiner, Art Unit 2872